 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeeler Corporation, d/b/a Keeler Brass Company1and International Union, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW). Case 7-CA-17486June 14, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 31, 1980, Administrative LawJudge David G. Heilbrun issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions, a supportingbrief, and a reply brief to the General Counsel's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record2and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) and (3) ofthe Act by promising employee Stroven benefits ifhe would disaffiliate from the Union and by deny-ing Stroven assignment to the position of acting as-sistant foreman. However, we disagree with hisconclusion that the evidence as a whole is insuffi-cient to establish that Respondent violated Section8(a)(3) by refusing to promote Stroven to the posi-tion of permanent acting assistant foreman.In October 1978, Respondent reorganized its tooland die operations. Ted Helmholdt, supervisorybackup to Foreman Joseph Curtis, was transferred,and Curtis asked Stroven to "take over and replaceTed Helmholdt" as assistant foreman.4Stroven re-The name of Respondent appears as amended by Respondent's unop-posed motion.' We hereby grant the General Counsel's motion, in which Respondenthas concurred, to include as part of the official record herein G.C. Exhs.2, 3, 4, and 5, which had been admitted into evidence but inadvertentlyomitted from the record.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.4 Curtis testified that his objective in choosing Stroven was to "make iteasier for them to carry on ...through the transition," a "troubledtime" when "the whole shop was upset." On this point, Plant ManagerMilton Briggs testified that Stroven was "the only one that knew any-thing at all about paperwork."262 NLRB No. 23ceived the 22-cent hourly premium that Helmholdthad received as assistant foreman and continued todo so under Garner Hall, Curtis' replacement. InDecember 1978, a toolcrib employee transferredinto the department and assumed the job duties ofassistant foreman, and Stroven's premium was dis-continued. Nonetheless, Stroven often was utilizedas acting assistant foreman to Hall during 1979,except from February through March when Stro-ven was absent from work because of a job-relatedinjury and employee Ray Berens was so utilized.Until September 15, 1979, this was the only signifi-cant time Berens acted as assistant foreman. FromNovember 1978 through June 1979 both Strovenand Berens received the same rate of pay for regu-lar job duties as tool and die repairmen and opera-tors, even though Berens was given higher evalua-tions in November 1978 and May 1979.In early 1979, the Union initiated an organiza-tional drive at Respondent. In August 1979, Stro-ven completed a supervisory training course,5butdid not receive a pay increase as had others whocompleted similar training and was told by PlantManager Milton Briggs that anything definitive inthat regard would be deferred until November.Stroven, who previously had shunned the organiz-ing campaign, thereupon contacted Union Repre-sentative Curtis Hartfield and began wearing aunion button and T-shirt. On August 29, 1979,Stroven told Donald Marsh, the Company's indus-trial relations director, that he was campaigning onbehalf of the Union because he had not received apay increase or any assurance that he would, infact, receive one. Marsh then left Stroven and re-turned with Briggs, who, on seeing the T-shirt,stated in Stroven's presence, "my plans [for him]went right down the drain." On September 6, 1969,Marsh suggested to Stroven that he renounce hisunion support in a letter to Union RepresentativeHartfield "and all would be forgotten." On Sep-tember 12, Respondent received a letter from Hart-field identifying Stroven and two other employeesas union committee members.On September 15, Foreman Hall was scheduledto be out for a dental appointment and was told byBriggs that Berens would fill in as acting assistantforeman because he (Briggs) did not want Strovenanymore because of his "actions." Stroven thenquestioned Briggs and Hall about Berens' promo-tion and was informed that it had resulted from"the way he [Stroven] had conducted himself," andbecause Briggs did not appreciate Stroven's sup-' Stroven attended the course in April 1979. The Administrative LawJudge incorrectly found that Berens also attended in 1979, but the recordshows that he did not start the course until April 1980, a year after thecomplaint issued.180 KEELER BRASS COMPANYporting the Union. Briggs further clarified his posi-tion when, on cross-examination, he admitted thatStroven no longer would be acting assistant fore-man because "I didn't want an assistant foremanthat was a union organizer." Since September 15,Berens has been considered the permanent actingassistant foreman, and, since November 4, has re-ceived a pay increase reflective of this capacity.The Administrative Law Judge found, and weagree, that Stroven's union conduct was the moti-vating factor in Respondent's September 15 refusalto permit him to fill in as acting assistant foreman,and that Respondent violated Section 8(a)(1) and(3) of the Act by such refusal. We do not agree,however, with his further conclusion that the "evi-dence as a whole is ...not sufficiently convinc-ing" to establish that Respondent violated Section8(a)(3) by refusing to promote Stroven to the posi-tion of permanent acting assistant foreman. TheAdministrative Law Judge reached this conclusionby finding, in substance, that the unlawful motiva-tion which Respondent had displayed toward Stro-ven since August 29 played no role in its refusal topromote him because "a larger background" showsthat: (1) the toolroom was in a yearlong transitorystage as a result of Respondent's reorganizationwhich, inter alia, substituted younger for older su-pervisors; (2) Berens received superior and impar-tial performance evaluations; (3) Berens attendedthe supervisory training course to better equip him-self for possible selection as acting assistant fore-man; (4) Berens was familiar with the acting assist-ant foreman's job; (5) Respondent had "leanings"towards Berens because of his proficiency and reli-ability of attendance "at all times"; and (6) an em-ployee who supported the Union became officialbackup to Berens from and after November.We do not regard Respondent's transitory stateas a substantial factor in determining Respondent'smotivation or as supportive of the conclusion thatStroven would not have been promoted to perma-nent acting assistant foreman even in the absence ofhis protected activity. Similarly, Berens' attendanceat the supervisory training course is of no signifi-cance because he did not attend until long after thecomplaint herein was issued. Moreover, his superi-or and impartial performance evaluations are oflittle significance in light of credited testimony thatRespondent deliberately chose Stroven to be actingassistant foreman when the transition stage beganbecause he was the only person who knew any-thing about the paperwork involved, and wouldmake the transition "easier." Further, the recordestablishes that during the transition year Berensserved as acting assistant foreman only in Stroven'sabsence from work due to a job-related injury.Consequently, it is more reasonable to infer thatBerens was a mere fill-in for Stroven, and thatStroven was more familiar with the job thanBerens, despite Respondent's professed "leanings"towards Berens because of his proficiency and reli-ability. Finally, Respondent's appointment of aunion supporter as Berens' assistant does little todispel the union animosity which Respondent dis-played toward Stroven.In short, none of the factors upon which the Ad-ministrative Law Judge relied sufficiently rebutsthe General Counsel's strong prima facie showingof antiunion discrimination against Stroven. On thecontrary, the evidence clearly establishes that,upon discovering that Stroven supported theUnion, Respondent's plans for him "went rightdown the drain"; that "all would be forgiven" if herepudiated the Union; that Respondent did notwant a "union organizer" in the job; and that Stro-ven was immediately denied the opportunity evento continue filling in as acting assistant foreman.Respondent has failed to offer convincing evidencethat it would not have promoted Stroven in ab-sence of such discriminatory motivation.Accordingly, we find that Respondent's refusalto promote Stroven to the position of permanentacting assistant foreman was because of his unionactivities and a continuation of its earlier unlawfulconduct against him, and that, by such refusal, Re-spondent violated Section 8(a)(l) and (3) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Keeler Corporation, d/b/a Keeler Brass Company,Grand Rapids, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Insert the following as paragraph l(c) and re-letter the following paragraph accordingly:"(c) Denying employees promotions because oftheir union activities."2. Insert the following as paragraph 2(b) and re-letter the following paragraphs accordingly:"(b) Offer Gordon Stroven the position of per-manent acting assistant foreman replacing, if neces-sary, any employee who may occupy that posi-tion,6or, if that job no longer exists, a substantiallys See e.g.. Richboro Community Mental Health Council, 242 NLRB1267, 1268 (1979).181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent position, without prejudice to his senior-ity and other rights and privileges previously en-joyed, and make him whole for any loss of earn-ings he may have suffered due to the discriminationagainst him by payment to him of a sum of moneyequal to the difference between the amount heearned in his regular duties and the amount he nor-mally would have earned as permanent acting as-sistant foreman from November 4, 1979, the dateRay Berens was permanently assigned acting assist-ant foreman, to the date Respondent offers Stroventhe position of permanent acting assistant foreman,or a substantially equivalent position. Said backpayis to be calculated in the manner provided in F. WWoolworth Company, 90 NLRB 289 (1950), with in-terest thereon as set forth in Florida Steel Corpora-tion, 231 NLRB 651 (1977)."73. Substitute the attached notice for that of theAdministrative Law Judge.7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).In accordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise benefits to employ-ees on the condition that they disaffiliate fromInternational Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America (UAW), or any other labor or-ganization.WE WILL NOT deny employees remunera-tive assignment because of their union activi-ties.WE WILL NOT deny employees promotionsbecause of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL make Gordon Stroven whole bycompensating him with backpay, plus interest,for the period September 15 through Novem-ber 3, 1979, for any occasions on which hewould have earned extra income as acting as-sistant foreman of the Steven Street plant'stoolroom but for the unlawfl discriminationagainst him.WE WILL offer Gordon Stroven the positionof permanent acting assistant foreman or, ifthat job no longer exists, a substantially equiv-alent position, without prejudice to his senior-ity and other rights and privileges previouslyenjoyed and make him whole by compensatinghim with backpay, plus interest, for any loss ofincome he would have earned as permanentacting assistant foreman but for the unlawfuldiscrimination against him.KEELER CORPORATIONKEELER BRASS COMPANYD/B/ADECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Grand Rapids, Michigan, on October17 and 29, 1980, based on a complaint alleging thatKeeler Brass Company, Inc., called Respondent, violatedSection 8(a)(1) and (3) of the Act by promising benefitsto employees Gordon Stroven on that he disaffiliate him-self from International Union, United Automobile, Aero-space and Agricultural Implement Workers of America(UAW), called the Union, and later demoting him andchanging a condition of his employment while relatedlydenying him a promotion to assistant foreman withattendant pay increase.Upon the entire record, my observation of witnesses,and consideration of posthearing briefs, I make the fol-lowing:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWIn October 1978, Respondent reorganized its tool-and-die operations.' This involved establishing Select Die,Inc. as a new facility in nearby Grandville for the pri-mary purpose of building new dies, and consolidating dierepair plus certain speciality work at the Grand Rapidsplant on Stevens Street. Prior to the reorganization,Joseph Curtis had been die repair foreman at StevensStreet with supervisory backup as needed from tool-and-die maker Ted Helmholdt. Both of them were trans-ferred to Select in late October 1978 with Helmholdt'sdeparture preceding that of Curtis' by about a week.Garner Hall, a 20-year employee and former diemaker ata Godfrey Avenue plant, replaced Curtis while MaynardFlikkema, a near 30-year employee, also transferred fromthe toolroom of Godfrey Avenue to that of StevensStreet after disappointingly not being chosen for theI Respondent maintains its principal office in Grand Rapids, Michigan,and has plants in and around that community where it is engaged in themanufacture and distribution of automotive trinm parts, furniture hard-ware, fasteners and related products, annually selling and distributingsuch products valued in excess of S50,000 directly to points located out-side Michigan. On these admitted facts I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act, and otherwise that the Union is a labor organization within themeaning of Sec. 2(5).182 KEELER BRASS COMPANYbetter paying work starting up in Grandville. GordonStroven, a 24-year employee and affiliated with Re-spondent's tool-and-die operations for 23 of those years,remained at the Stevens Street location where he hadlong been a fixture.Stroven testified that during these changes of October1978, Curtis spoke with him asking that he "take overand replace Ted Helhmoldt." Curtis' testimony deflectedany notion of this change being of permanent character,noting the period was "troubled time" when "the wholeshop was upset" and that while he could not recall "ex-actly what was said" his objective in speaking to Strovenwas to "make it easier for them to carry on ... throughthe transition." Plant Manager Milton Briggs endorsedthis assessment, testifying that those not selected forSelect were upset and this dolefulness coupled with ahigh ratio of mere apprentices among the strandees madeStroven the obvious choice as "the only one that knewanything at all about paperwork." At the outset, Stroveninherited a 22-cent hourly premium that Helmholdt hadbeen receiving for his near constant utilization as assist-ant foreman to Curtis.2This arrangement continuedunder Hall who had initially confirmed with Stroventhat he would "fill in"3only into December 1978, atwhich time a toolcrib employee also transferred into thedepartment and by this event and related absorption ofduties, the 22 cents per hour being paid over rate toStroven was discontinued.4In 1979 Stroven incurred two spells of absence fromwork concentrated in a month long span during Febru-ary and March because of job-related injury and occur-ing again over the period late September to early No-vember.5However, he did in fact function as the usualreplacement to Hall, filling this role on numerous occa-sions during the year up through August. Typically, RayBerens, on accomplished journeyman tool-and-die maker,was at work as Stroven so functioned, while converselyBerens was chosen in Stroven's absence with one minorexception in July when a 3-hour medical leave taken byStroven was overlapped by Berens serving during thefinal hour of a 4-hour stint as acting assistant foreman.Each of them was compensated at the reestablished 40-cent-per-hour premium when so performing, subject tocurrent company policy as to minimum number of hoursspent and minimum number of employees present at thetime. November is the customary month of pay adjust-ment for Respondent's employees with that of 1978 in-' This feature contrasted with still earlier "regulations" applying at thetool-and-die room on Stevens Street whereby the individual serving asassistant foreman would receive (conditioned on a minimum number ofhours so serving) 40 cents per hour extra when actually in such capacity.a On this point, Stroven testified in some detail to be called intoBrigga' office with Hall present and rather formally being elevated to as-sistant foreman upon Hall's explicit assurance to Briggs' that he consid-ered Stroven capable, knowledgeable, and willing to take on the role.4 Stroven described his duties when assistant foreman as copying tagnumbers from dies. reproducing and distributing work process slips, sup-plying toolroom employees with fresh cloth products, and orderingstock. This consumed an estimated 2 hours each day, beyond which Stro-ven would continue with his regular job except for the enlarged responsi-bility of making needful assignment throughout the shop and assistingwith problems.' All dates and named months hereafter are in 1979, unless shown oth-erwise.creasing both Stroven's and Berens' rates to $8.35 perhour.6As of May, the regular rate of both was the iden-tical amount of S8.65 per hour and this changed in Juneto $8.73. Both employees attended a "You the Supervi-sor" training class in 1979 and in May Hall renderedformal written ratings for each as part of a "bracket"system applicable to the entire department. Berens wasrated higher as compared to Stroven with his lead beingattributable to a better range of achievement in listedwork factors of quantity and adaptability.7The Union had mounted an organizational drive earlyin 1979 and as part of its techniques sent a series of let-ters to Respondent identifying groups of employees byname as part of a growing in-plant committee. Strovenhad completed his supervisory training around July andsoon afterwards learned that others of similar achieve-ment had received a 24-cent-per-hour increment. Heraised the matter with both Hall and Briggs as a questionof why no increases had applied in his own case, and re-called that Briggs advised him that anything definitivewas deferred until November. The seeming harshness ofthis denial caused Strover to decide upon assisting theUnion as an organizer, a course he had disdained in priororganizing campaigns. After contact with InternationalRepresentative Curtis Hartfield, he began wearing a par-tisan button and T-shirt from and after August 29. Thiswas also the date on which several other toolroom em-ployees at Stevens Street showed up for work in similarattire, a fact fully noticeable to Hall and Briggs. In con-sequence, Briggs telephoned Industrial Relations Direc-tor Donald Marsh who immediately went to the plant,saw the phenomenon for himself, and conferred withBriggs in terms of a then scheduled representation elec-tion due to occur on September 12. This was also thedate of a letter sent by Hartfield to Respondent advisingof several more committee members including Stroven,Flikkema, and toolroom employee Gary Roberson.Stroven testified that nothing was said to him aboutthis overtness until September 6. On that date, he attend-ed one of the many meetings being held with groups ofemployees in which "executives" spoke about thecoming election and took questions. After this, he wasapproached by Marsh and, following opening dialogue,they entered the toolroom office. Here Marsh asked,"What is the reason for this?" and Stroven poured outhis accumulated dismay as culminating about 2 weeksearlier when he could not even be assured of an immedi-ate pay raise in recognition of his training and dedica-tion. Marsh then animatedly left to seek Briggs and re-turned with him in a few minutes. A confidential discus-sion ensued in which, according to Stroven, Briggsstated that upon the sight of Stroven wearing the shirt"My plans [for him] went right down the drain." Marshtraded on this theme by then suggesting that Stroven re-nounce his support of the Union in a letter to Hartfield6 This is exclusive of the 22 cents applicable only to Stroven for Imonth late in that year.I Berens had scored higher on comparable rating forms prepared byCurtis in November 1978 and was again so perceived by Hall the follow-ing November in a rating that totaled 154 points compared to 143 forStroven.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadding that upon doing so all that had "happened"would be forgotten. Stroven remained mute to this andthe three dispersed. Marsh's version is that only onAugust 29 did he and Briggs "probably" enter the tool-room office with Stroven where Marsh took the occa-sion only to observe that as one being considered for asupervisory position he certainly should not "want myboss to think that I was in favor of the UAW." Marshallowed that Briggs "could have said something" but hedenied soliciting a written disaffiliation from the Unionor hearing Briggs say that plans for Stroven had van-ished. Briggs also pegged this espisode as occurring onAugust 29 but denied the "down the drain" remark,saying only that it "upset" him to see so many toolroomemployees seemingly ungrateful, "messed up," and "goneagainst me."The toolroom next needed an acting assistant foremanon September 15 when Hall was to be absent for a dentalappointment. In anticipation of this, Hall spoke to Briggsabout who should fill in and was told Berens would bethe person. Briggs referred to this decision on his asbased on not "want[ing]" Stroven anymore because ofhis "actions," a term that he explained as meaning Stro-yen had done no production work for a 2-week period inlate August and early September. After Berens had sofunctioned, it being the only time of significance he haddone so with Stroven uneventfully present, Strovenquestioned the action with both Hall and Briggs and wastold respectively that it resulted from the way he hadjust conducted himself and because Briggs did not appre-ciate his support of the Union. Berens has since thenbeen considered the permanently assigned acting assistantforeman and received an hourly increase effective 'No-vember 4 of 45 cents reflective of this capacity.8Plainly Respondent retaliated in severe, tangible fash-ion to Stroven's protected concerted activities as first re-vealed on August 29. Sporadic functioning as acting as-sistant foreman in the past had characterized him merelyto be the department's intermittent lead employee, arank-and-file capacity easily recognized by Marsh whoexcused him from foreman meetings during preelectionstrategy sessions. As such he had every right to supportthe union in the chosen manner and be free from identifi-able job discrimination for doing so. The unlawful causa-tion of September 15 is actually admitted by Briggs' owntestimony and there is no difficulty finding a violation ofthe Act in that regard. Respondent's assertion that Stro-ven was not working in diligent fashion during a 2-weekperiod is sham on its face and otherwise credibly denied.A more perplexing issue is that of whether Strovenwould have been formally elevated to a permanent assis-tantship, and here I believe that the evidence as a wholeis simply not sufficiently convincing.I first readily credit Stroven in regard to his testimonyof being badgered by both Marsh and Briggs on Septem-ber 6 about his partisanship and its possible conse-quences.9Yet, even given such indefensible dismay, aa Both Berens and Stroven did in fact receive general increases later inNovember of 71 cents and 66 cents per hour, respectively.I recognize that there is some ambiguity in Stroven's testimony as toMarsh's opening remarks for, under either the orginal transcript versionor as I have corrected it, the "morning" on which Marsh would havelarger background must be looked to. 'rhe first factor isthat a 1-year cycle was in effect to settle out the tool-room's upheaval, as many of its skilled tool-and-diemakers departed. New personnel came in, the old super-visor left and a younger one assumed its management forthe first time. Superior evaluations had been rendered onBerens by two different foremen, totally free of anytainted considerations, and it is reasonable to believe thathe attended the supervisory training course to betterequip himself for possible selection just as Stroven wasscheduled to attend to better acquit himself duringrandom spells of leadership. Further, Berens was nostranger to the process having performed as acting assist-ant foreman for numerous hours as recently as much ofJuly and into early August. While I discredit Hall's testi-mony and that of Briggs' to the effect that a final decisionon the matter had been made back in May, contrarily Isee several definite leanings toward Berens in terms ofhis proficiency and reliability of attendance that were la-tently present at all times.10A final factor, althoughsuch things are not necessarily equatable, is that Rober-son, a person also identified as affiliating with the Union,became official backup to Berens from and after Novem-ber.Accordingly, I render conclusions of law that Re-spondent, by promising employees benefits for disaffiliat-ing with the Union and by denying Stroven remunera-tive assignment to the position of acting assistant fore-man on September 15, has violated Section 8(a)(l) and(3) of the Act, but that it has not violated the Act in anyother manner.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:first seen the IJAW T-shirts was August 29 and not September 6. Thisminor discrepancy does not undercut the basic thrust of Stroven's ver-sion, particularly where it is corroborated by the highly sincere appear-ing Flikkema. Additionally, Respondent contends that under any recon-struction of chronology this allegation is time-barred by Sec. 10(b) of theAct. I reject this theory for plainly a charge of this import, and contain-ing routine "catch-all" phraseology, was served by Hanfield on March 6,1980, coextensively with the formal charge-filing that date. This exactlysatisfies the applicable 6-month status of limitations. See Baltimore Trans-fer Copany of Baltimore City, Inc., 94 NLRB 1680 (1951).io Hall refined his testimony on the point of whether Briggs had made,or in November would make, a decision about who would become actingassistant foreman. I find Hall's original more spontaneous testimony to bethe accurate version, and on a related point discredit Briggs in his testi-mony that Stroven had not really wanted the job.I Resolution of Stroven's actual financial loss and consequent grossbackpay amount is appropriately left to a compliance stage of this pro-ceeding. However, the litigation may result in vindication of principlemore than anything. It is known from exhibits in evidence that on Sep-tember 15 Stroven would have earned $2 more that day (5 hours x 40cents per hour); however, the record has no other basis to enlarge back-pay and in fact Stroven was extensively absent due to illness from thenuntil the cutoff date on November 4. Regardless of whether a minimaldollar amount becomes the final calculation, I view this proceeding as aworthy fulfillment of statutory rights and expressly consider that postingof an edifying notice to all employees is justified.184 KEELER BRASS COMPANYORDER'The Respondent, Keeler Brass Company, Inc., GrandRapids, Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Promising benefits to employees on condition thatthey disaffiliate from International Union, United Auto-mobile and Aerospace and Agricultural ImplementWorkers of America (UAW), or any other labor organi-zation.(b) Denying employees remunerative assignment be-cause of their union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make Gordon Stroven whole by compensating himwith backpay for the period of September 15 throughNovember 3, inclusive, for any occasions on which hewould have earned extra income as acting assistant fore-man of the Stevens Street toolroom, such to be calculat-ed in the manner provided in F. W. Woolworth Company,"s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, a providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).'s(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Grand Rapids, Michigan, area plantscopies of the attached notice marked "Appendix."14Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed in all other respects." See, generally, Isis Plumbing & Heating Ca., 138 NLRB 716 (1962).14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."185